                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

                                                 )
 NEW MEXICO CATTLE GROWERS’                      ) Case No. 1:19-cv-00988-RB-SCY
 ASSOCIATION,                                    )
                                                 )
                       Plaintiff,                )    DECLARATION OF THOMAS J.
 v.                                              )      SIDWELL IN SUPPORT OF
                                                 )      PLAINTIFF’S MOTION FOR
 UNITED STATES ENVIRONMENTAL                     )     PRELIMINARY INJUNCTION
 PROTECTION AGENCY; et al.,                      )
                       Defendants.               )
                                                 )

       I, Thomas J. Sidwell, declare of my personal knowledge as follows:

       1.      I am the Past President of the New Mexico Cattle Growers’ Association. My two-

year term as President expired in December 2019. I spent two years as President-Elect prior to my

term as President and have served on the Cattle Growers’ Board for the last decade.

       2.      I was born and raised in Lincoln County, New Mexico, and my family has lived in

New Mexico since my great-grandparents migrated here from Texas in 1890.

       3.      I am an owner of JX Cattle Company, LLC, through which I have owned the JX

Ranch, a 7,000 acre ranch in Quay County, New Mexico, on Highway 209 about 20 miles south

of the city of Tucumcari, since 2003.

       4.      The JX Ranch includes a large number of ephemeral and intermittent arroyos that

flow from south to north. The flow from many of these arroyos will spread out over the JX

rangeland and flow off the ranch in periodic high intensity rain events that may occur every few

years. The largest arroyo on the ranch is the Rincon Arroyo, which runs northward along the west

side of Highway 209 until it flows under Highway 209 near the road to my home. In periods of



                                               1
high intensity rain events every few years, runoff from Rincon Arroyo flows northward for five

miles over rangeland into Quay Creek, then to the Plaza Largo Creek, which flows onward to the

Canadian River in the vicinity of Logan located approximately 40 miles from the JX ranch. From

there, the Canadian River flows to the Arkansas River in Oklahoma, and thence to the Mississippi

River.

         5.    The Canadian River below Ute Lake dam is designated critical habitat for the

Arkansas River Shiner, a minnow species listed as threatened under the Endangered Species Act.

         6.    For many years I have frequently performed streambed improvement projects in

the arroyos, and have plans to continue these projects in the arroyos that drain into the Rincon

Arroyo, on the JX Ranch. These projects involve building earth structures to capture surface runoff

for livestock and wildlife as well as pushing invasive juniper trees into the arroyos with a bulldozer.

The effect of this is that the flow in the arroyos slows down and spreads out when it hits the dead

junipers, and sediment is captured in and upstream of the junipers. This builds up the grade of the

stream bed and encourages the growth of grass and other vegetation in and near the stream channel.

It also impedes water flow from running down the channel, decreasing further erosion, and instead

spreads it out where it irrigates the adjacent pasture and percolates into the soil and aquifer which

has resulted in an increase in the static water level of the wells on the ranch.

         7.    These projects involve pushing invasive juniper trees into the arroyo channels,

including soil surrounding the rootballs of the trees. The projects also change the bottom elevation

of the arroyo channels.




                                                  2
       8.      These stream improvement projects are important to improving the water resource

on our ranch. The projects I have done near my home on the ranch, for example, have improved

the water table and the production from my home’s domestic well.

       9.      We do not have irrigation wells, so these projects are the most important onsite

engineering work I can do to capture run off and keep it on the ranch instead of letting it flow

downstream.

       10.     I plan, over the next few years, to do these projects in the watershed of the Rincon

Arroyo. These projects will reduce the contribution of flow, reduce further erosion, and sediment

deposition from that Arroyo into the Canadian River in high rainfall.

       11.     If I am required to obtain a dredge and fill permit from the Army Corps of

Engineers, with the cost and time involved in that permitting process, I would not do the projects.

No rancher can afford to undergo dredge and fill permitting for these types of projects on their

own land.

       12.     If dredge and fill permitting is required over the next few years, while this lawsuit

is pending to challenge EPA and Army Corps authority over Rincon Arroyo and similar features

on the JX Ranch, I would have to delay these planned projects and loose the benefits to my ranch

and its water resources that the projects obtain.

       13.     I have travelled widely in Southern New Mexico and have met with and visited

many ranchers and their ranches through my service with the New Mexico Cattle Growers over

the last decade. I am familiar with many ranches and ranching operations in Southern New Mexico.

Many ranchers in this part of the state, and statewide as well, do stream improvement and water

management projects with similar purposes and effects to the projects I described above on my



                                                    3
ranch. The specific types of projects vary. Instead of depositing juniper carcasses in the channels,

some build stock ponds in the arroyos, for grazing and livestock management purposes, or lateral

spreading dams that divert water out of the arroyos onto the surrounding pastures.

       14.     The specific type of project tends to depend on the layout of the arroyos and

channels, but all involve depositing soil in the channels and changing the bottom elevation of the

channels. These projects all tend to have similar benefits to the ones I described on the JX Ranch—

retention of water for use on the ranch instead of allowing it to flow downstream off the ranch, and

prevention of erosion in the channels.

       15.     In addition to improving the retention of water on the ranches, these projects also

improve the environment of the ranches by improving riparian habitat for wildlife and reducing

erosion of the channels.

       16.     In my experience and knowledge of other ranchers in this part of New Mexico, if

these intermittent arroyos are under EPA and Army control, and dredge and fill permits are

required, the property owners would forego doing the projects rather than undergo the time and

expense of those permits.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the forgoing is true and correct, based on my own personal knowledge and

experience.

       Executed this 26th day of May, 2020, at Quay, New Mexico.



                                              ______________________________
                                                   THOMAS J. SIDWELL




                                                 4
